Judgment, Supreme Court, Bronx County (Roger S. Hayes, J., at plea; Margaret Clancy, J., at plea withdrawal motion; Michael A. Gross, J, at sentence), rendered January 22, 2003, convicting defendant of robbery in the first degree and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The court properly exercised its discretion in summarily denying defendant’s motion to withdraw his guilty plea since defendant’s allegations were insufficient to raise a factual issue (see People v Frederick, 45 NY2d 520, 524-525 [1978]). The record establishes that defendant pleaded guilty knowingly, intelligently and voluntarily, and that the motion court properly rejected defendant’s challenges to the conduct of the attorney who had represented him at the plea. There was nothing coercive about counsel’s evaluation of the strength of the Feople’s case and sound advice to defendant to accept a favorable plea offer (see e.g. People v Muldrow, 261 AD2d 124 [1999], lv denied 93 NY2d 1023 [1999]). Furthermore, counsel was under no obligation to make a speedy trial motion, given that the. delay at issue was attributable to defendant’s failure to appear (see CEL 30.30 [4] [c] [ii]). Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.